Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 1 of 19




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   BROWARD DIVISION

                                 CASE NO.: 20-CV- 62094 -XXXX


  RIAN KINNEY,

         Plaintiff,

  vs.

  MINDSIZE, LLC,

        Defendant.
  ___________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, RIAN KINNEY (“Plaintiff”) in the above styled cause hereby sues Defendant,

  MINDSIZE, LLC, a foreign limited liability company (“Defendant” or “the Company”) and

  hereby files and serves her Complaint and Demand For Jury Trial and alleges:

                                      NATURE OF THE SUIT

  1.     Plaintiff brings this action to recover damages against Defendant for alleged gender

  discrimination and retaliation and under the Equal Pay Act of 1963 (“EPA”), 52 Stat. 1062, as

  amended, 29 U.S.C. §206(d) ​et seq.​ ​and for substantial and related claims for gender wage

  discrimination, retaliation, and breach of contract under the state and common laws of the State

  of Florida, all arising from Defendant's unlawful actions.

                            PARTIES, JURISDICTION, AND VENUE

  2.     Plaintiff is female, at all relevant times an “employee” of MINDSIZE as defined by the

  EPA and the Fair Labor Standards Act (FLSA), and is a resident of Broward County, Florida.

  3.     MINDSIZE, a Delaware Limited Liability Company, advertises, operates, engages in

  continuous business, and employed Plaintiff, within this judicial district at all relevant times.
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 2 of 19




  4.      At all relevant times, MINDSIZE was an “employer” within the meaning of the EPA and

  the Fair Labor Standards Act (FLSA) .

          5.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§451, 1331, 1337,

  1343, & 1345, the Equal Pay Act of 1963 (“EPA”), 52 Stat. 1062, as amended, 29 U.S.C.

  §206(d) ​et seq​.,

          6.       Venue is proper in the United States District Court for the Southern District of

  Florida pursuant to 28 U.S.C. §1391(b), wherein MINDSIZE regularly advertises and conducts

  business and where the actions giving rise to this lawsuit occurred in Broward County, Florida.

          7.       This Complaint seeks damages in excess of One Hundred Thousand Dollars

  ($100,000.00)

          8.       Plaintiff has complied with all statutory prerequisites and conditions precedent to

  filing this action.

                                            GENERAL ALLEGATIONS

          9.           Plaintiff has been a licensed Florida attorney since 2009, serves as the Vice-Chair

   for the American Bar Association’s Open Source Software Committee, earned the International

   Association of Privacy Professionals’ CIPP/E and CIPM designations, teaches technology and

   privacy ethics CLE’s for attorneys, and is a national and international speaker on tech contracts

   and privacy issues.

          10.      Defendant hired Plaintiff as Director of Operations and General Counsel in

   August 2019, to work from home in Broward County.

          11.      Plaintiff was the first and only female employee, since the Company’s formation

   in 2017 (that was not a significant other of a Member of the Company)

          12.      In the beginning of 2020, Plaintiff became instrumental in assisting Chief

   Technical Officer, Patrick Garman, in acquiring sole ownership and securing the financial
                                                 Page 2 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 3 of 19




   security of the Company and assisting Defendant with the tumultuous exit of Mindsize’s first

   CEO and Plaintiff’s predecessor, Zach Stepek (“Mr. Stepek).

         13.     Plaintiff referred Mr. Garman to Aegis Law, a firm she had an ongoing referral

   relationship with and had done business with prior to the Mr. Stepek’s withdrawal to represent

   Mr. Garman’s personal interests.

         14.     Plaintiff, in her capacity as General Counsel for Defendant, worked with Aegis

   Law to negotiate the former CEO’s settlement and severance.

         15.     During the uncertainty in March 2020, regarding whether Mr. Stepek would or

   would not continue on as CEO, Plaintiff informed Patrick Garman (“Mr. Garman”) that she was

   seeking employment elsewhere and interviews were being scheduled.

         16.     Mr. Garman expressed his desire for Plaintiff to stop interviewing for legal

   positions, he wished her to remain with Mindsize and assume Zach Stepek’s duties, upon his

   departure.

         17.     Prior to Mr. Stepek’s exit, Defendant, by and through Mr. Garman, agreed that

   Plaintiff would be named CEO of Mindsize and CEO related duties would transfer to her in

   exchange for: 1) $130,000.00 base salary, 2) Defendant’s completion of Plaintiff’s eCommerce

   website (started in February and Defendant was aware that competing firm quoted $25,000.00

   to complete the first phase of the project), and a 3) performance bonus to be negotiated by the

   parties after Mr. Stepek’s exit was finalized and the Company was stable.

       18.      Relying on this agreement between the Parties, Plaintiff publicly wound down her

   law practice with the expectation that her salary would be commensurate with her new title and

   duties.




                                           Page 3 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 4 of 19




       19.        On April 17, 2020, Defendant publicly announced Plaintiff as the new CEO of

   Mindsize on its website.

         20.       Plaintiff created a job description for the CEO position.

         21.       The CEO job description included the major responsibilities previously held by

   former CEO, Mr. Stepek, as well as, the legal and General Counsel responsibilities that Ms.

   Kinney had been performing as Director of Operations and General Counsel for the 8 months

   prior to assuming the CEO position. (Thereby consolidating the responsibilities Defendant

   previously employed two individuals to perform, and paid them a combined salary of

   $285,000.00).

         22.       During the scope of Plaintiff’s employment Defendant never revised this CEO job

   description.

         23.       On June 30, 2020, Defendant further expanded Plaintiff’s CEO role and

   responsibilities to include managing the Director of Engineering and Project Manager,

   responsibilities not performed by the former CEO.

         24.       At all times prior to requesting equal pay, Patrick Garman and his wife, Cassie

   Garman (“Mrs. Garman”), repeatedly complimented Plaintiff’s work, commented on her

   performance exceeding the former CEO’s, and did not criticize or otherwise express a need for

   her performance to improve.




                                               Page 4 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 5 of 19




       25.     Once Plaintiff was acting CEO, her work responsibilities exceeded the work

   responsibilities of the former CEO, and she was being paid thirty-five (35%) less than male

   CEO’s employed by Defendant.

         26.    After 90 days, Plaintiff performed pursuant to the terms of the parties’ agreement

   but Defendant had not. Namely, since Ms. Kinney began performing the responsibilities of


                                           Page 5 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 6 of 19




   CEO, Patrick Garman briefly discussed wanting to architect and develop a custom form

   solution for Plaintiff’s website rather than install a commercially available system but no time

   was actually invested to architect such a solution, nor was any development work performed or

   scheduled to be performed, nor had the Defendant proposed or discussed a bonus structure that

   would fairly compensate Plaintiff.

         27.     On July 17, 2020, in light of Defendant’s failure to perform web development

   services and compensate Plaintiff as previously agreed, Defendant’s expansion of the Plaintiff’s

   CEO responsibilities, as well as praise received from Patrick Garman and Cassie Garman for

   performance over the first 90 days, Ms. Kinney asked Defendant for her salary to be raised to

   $200,000.00, equal to the former (male) CEO’s and proposed a performance bonus.

         28.     The Defendant, by and through Patrick Garman, stated he would think about it, he

   needed to “look at spreadsheets” and get back to her, with no stated timeline.

         29.     Public support, internally and externally, for Ms. Kinney and her role as CEO, by

   Patrick Garman and Cassie Garman ceased on July 17, 2020.

         30.     After requesting equal pay, Patrick Garman and Mrs. Garman provided

   conflicting information for why Patrick Garman refused to acknowledge or respond to Ms.

   Kinney’s attempts to obtain a timeline, status updates, or further the discussion over the next

   two weeks, including but not limited to, he “wasn’t doing any work on the weekends” and was

   “too busy.”

         31.     On July 30th, the Doo the Woo Podcast, “From Attorney to CEO of an

   eCommerce Agency” with Plaintiff as the featured guest, was published. Plaintiff again restated

   publicly that Kinney Firm was not taking on new clients, that her position as Defendant’s CEO

   was her primary focus.



                                            Page 6 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 7 of 19




         32.     On July 31st, after two weeks of Defendant refusing to provide any information

   other than he was busy, Patrick Garman cancelled a regularly scheduled Friday meeting

   between the parties to reschedule for the following Monday, and Plaintiff asked Defendant if he

   was considering firing her.

         33.     The same day, Mrs. Garman texted Plaintiff to call her.

         34.     Mrs. Garman started the call by stating “they were happy with Plaintiff’s work

   and weren’t thinking about firing her”, but that her request for equal pay was “outrageous”, a

   word she used another 3 times in the call, they didn’t feel employees should “get rich off the

   company”, and Patrick is able to see it as just business but she “takes it personal.”

         35.     On August 3, 2020, 30 minutes ahead of the scheduled meeting, Defendant by and

   through Patrick Garman, e-mailed Plaintiff, “Our Offer.”

         36.     Defendant’s written offer did not provide equal pay for equal work but would

   reduce the pay gap from 35% to 20% and included criticism that had never been expressed in

   any of the 2-3 meetings a week the parties had together for the previous twelve (12) weeks, as

   well as blatant misstatements of fact, claims of “incomplete” projects where Patrick Garman

   had already acknowledged (in writing) that he was solely responsible for, mischaracterizations

   of previous discussions and understandings, material reframing of the terms and conditions of

   her employment and the insinuation that Ms. Kinney was not putting the Company first by

   asking for and following up on her request for equal pay and a written employment contract

   (after 90 days in the position), while simultaneously acknowledging, Defendant was paying her

   (as CEO and General Counsel) below the average salary for CEO’s of similarly sized and aged

   companies.




                                             Page 7 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 8 of 19




       37.     Prior to entering time off on August 3, 2020, Plaintiff had not taken any of the 10

   paid vacation days that accrued on January 1, 2020 and had previously taken one sick day in

   2020.

       38.     Defendant scrutinized and denied Plaintiff time off, citing terms set forth in the

   Employee Handbook Plaintiff drafted and stating she failed to provide a “Gap Plan”.

       39.     Prior to her request for equal pay, as a member of the Executive team (in both her

   roles as Director of Operations and CEO), Plaintiff would inform Defendant of time she would

   be out for speaking engagements, volunteer events, business related travel, and would

   sometimes not enter a time off “request” or would enter it after the scheduled event, without

   reprimand or discussion.

       40.     Prior to her request for equal pay, Defendant never required, nor had Plaintiff ever

   provided, a “gap plan”; nor was a gap plan a stated requirement in any executive policy.

       41.     Defendant only allowed Plaintiff time off after she explained the medical nature

   behind her request but continued to state his desire to document the “questionable” timeline.

       42.     Plaintiff learned Defendant hired Mrs. Garman as Operations Manager on August 4,

   2020 from Slack notifications received while in the Emergency Room on August 5, 2020.

       43.     Prior to Plaintiff asking for equal pay, Defendant previously asked if Plaintiff had

   any objection to Mrs. Garman joining as an Operations Assistant at $42,000.00.

       44.     In the three days Plaintiff was out sick, Defendant added Mrs. Garman to the

   executive team, as an Operations Manager with no stated job description, for $22,000.00 higher

   than previously discussed.




                                            Page 8 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 9 of 19




       45.      Prior to her request for equal pay, Plaintiff had been the head of Operations for

   almost a year, Defendant now had the Operations Manager reporting to Mr. Garman instead of

   the CEO and there no one in the Operations Department for Mrs. Garman to “manage” other

   than the Plaintiff.

         46.      In fear for her job, and against medical advice, Plaintiff returned to work on

   August 6, 2020.

         47.      The Defendant did not update the timeline or HR documentation to reflect that

   medical documentation was provided, Plaintiff returned to work against doctor’s orders, taking

   only 3 of the initially refused days off.

         48.      On August 14, 2020, during the regularly scheduled C-Team meeting, Plaintiff

   asked Patrick Garman what the status of the employment contract was and what the next steps

   were. Mr. Garman stated that he had been “too busy with accountants that week”, implying that

   the contract would be forthcoming.

         49.      Plaintiff was tasked with human resources duties and other operational functions

   as CEO. These responsibilities required her to be informed of company decisions, specifically

   the hiring of an Operations Manager.

         50.      Following Mrs. Garman’s hiring, Defendant removed certain responsibilities from

   Plaintiff without any discussion with her and without any revision to her job description.

       51.      At all times from the Operation Manager’s 8/4/2020 date of hire through the

   8/27/2020 date of termination, Cassie Garman, refused to meet with Plaintiff to discuss the role

   or job responsibilities she was performing

         52.      Defendant began cutting Plaintiff out of important communications and

   decision-making processes.



                                               Page 9 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 10 of 19




         53.     Defendant also began canceling meetings that were scheduled to discuss the

   future of the company, restructured corporate meetings, and essentially assumed all CEO duties.

         54.     Defendant removed so much of Plaintiff’s responsibilities, Plaintiff had to ask Mr.

   Garman what her duties and her responsibilities were moving forward.

         55.     Mr. Garman responded by informing Plaintiff that her role was essentially

   changing and that she would be more focused on sales and marketing.

         56.     Defendant’s change of Plaintiff’s duties and responsibilities was made without

   any discussion with Plaintiff and was essentially a demotion in her duties and responsibilities.

         57.     Three weeks after Defendant sent the written offer and two weeks after Plaintiff

   asked for a status update and next steps for the written employment contract incorporating the

   offer, on August 24, 2020, Plaintiff sent a written complaint to Defendant outlining her

   concerns about equal pay, retaliation, and a hostile work environment.

         58.     On August 26, 2020 Plaintiff was constructively discharged, Defendant restricted

   Plaintiff’s access to company accounts.

       59.     Former counsel for Plaintiff contacted Defendant regarding Equal Pay Act and

   Retaliation claims, on August 27, 2020. Defendant responded that Plaintiff was terminated, and

   Patrick Garman assumed the CEO title and responsibilities the same day, at a salary of

   ($200,000.00) .

                                        COUNT 1:
                       VIOLATION OF THE EQUAL PAY ACT OF 1963,
             29 U.S.C. §206(d) - UNLAWFUL GENDER WAGE DISCRIMINATION

       60.     Plaintiff adopts and incorporates by reference the allegations in paragraphs 1 to 59

   of this Complaint.




                                             Page 10 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 11 of 19




        61.     Since its formation, Defendant has operated as a fully remote, fully distributed

   company, with all employees working remotely.

        62.     Defendant’s acts or omissions, through its employees and/or agents resulted in

   unfairly paying Plaintiff a base salary lower than male CEO’s employed by Defendant in the

   same role, for substantially similar work with the same required skill, effort, and responsibility,

   violated 29 U.S.C. §§ 206(d), 215(a)(2).

        63.     After Defendant breached the parties initial agreement to perform web development

   services as part of Plaintiff’s employment compensation, Defendant refused to negotiate a

   salary equal to Defendant’s male CEO’s, Defendant never actually increased Plaintiff’s salary

   nor produced an employment contract in conformity with their original agreement or

   Defendant’s August 3, 2020 written offer, nor was any performance bonus ever paid to

   Plaintiff.

        64.     At all times material to this action, Defendant did not have written policies

   regarding or otherwise state: ​(i) a seniority system; (ii) a merit system; (iii) a system which

   measures earnings by quantity or quality of production; or (iv) a differential based on any other

   factor other than sex that would justify its disparate treatment of Plaintiff.

        65.     Defendant’s unlawful actions were willful.

        66.     Defendant’s acts or omissions resulting in its paying Plaintiff, female CEO’s less

   than their male CEO’s were neither in good faith nor did it have reasonable grounds for

   believing that its acts or omissions were not a violation of the EPA.

        67.     As a direct and proximate result of the aforementioned discriminatory acts of

   Defendant, through its employees and/or agents, in violation of 29 U.S.C.§§ 206(d), 215(a)(2),

   Defendant is liable in the amount of Twenty Four Thousand Two Hundred Thirty Dollars



                                              Page 11 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 12 of 19




   ($24,230.00) in back pay, plus an equal amount as liquidated damages, interest,​ attorney’s fees

   and costs.

                                          COUNT II:
               RETALIATION IN VIOLATION OF THE EQUAL PAY ACT OF 1963,
              29 U.S.C. §206(d) - UNLAWFUL GENDER WAGE DISCRIMINATION

        68.     Plaintiff adopts each and every factual allegation as stated in paragraphs 1-67 above

   as if set out in full herein.

          69.     This is an action to recover damages resulting from unlawful and retaliatory

  actions and discharge pursuant to the EPA.

          70.     All conditions precedent to bringing this action have occurred, been performed or

  been excused.

          71.     Plaintiff engaged in protected activity, ​i.e.​ , requesting to be paid equal to

  Defendant’s male CEO’s, and opposing gender discrimination, retaliation, and practices made

  unlawful by the EPA.

        72.     In response to statutorily protected activity, Defendant, through its employees

   and/or agents, ​adopted a pattern of subjecting Plaintiff to a series of retaliatory adverse

   employment actions, including, but not limited to, the following: scrutinizing and denying her

   time off request, removing supervisory responsibilities, scrutinizing work more closely than that

   of other employees, materially altering the terms and conditions of her employment, without

   discussion, and termination.

        73.     These reprisals were a materially adverse employment action in that such actions,

   whether considered individually or collectively, altered the terms, conditions or privileges of

   Plaintiff’s employment, and/or adversely affected Plaintiff’s status as an employee. Further, the




                                            Page 12 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 13 of 19




   retaliatory acts were reasonably likely to deter employees from engaging in protected activity.

   As such, the retaliatory acts constitute adverse employment actions for the purposes of the EPA.

       74.     The retaliatory acts when considered collectively were sufficiently severe and/or

   pervasive to materially alter the conditions of Plaintiff’s employment and create a hostile

   working environment.

       75.     On August 24, 2020, Plaintiff emailed Defendant to raise her concerns regarding

   the adverse employment actions, removal of supervisory responsibilities, and altered terms and

   conditions of employment without discussion.

       76.     Defendant made no attempt to comply with the law, to address or redress the

   adverse actions and instead Mr. Garman, in his August 24, 2020 email, attempted to justify his

   actions and stated, “I own Mindsize, I have no partner, I have no obligation to run any decision

   by anyone and can be as active in the company as I choose to be. Is that a problem? …”

       77.     On August 25, 2020, Plaintiff responded to Defendant’s hostile email by outlining

   her specific complaints, that: she was being prevented from performing the responsibilities in

   the CEO job description that she was performing prior to requesting equal pay, retaliation, and

   hostile work environment.

       78.     Seeking redress, Plaintiff proposed options to remedy the situation, including, the

   Defendant providing the employment contract consistent with Defendant’s 8/3/2020 written

   offer, (which Plaintiff asked Defendant for a status update and next steps on 8/14/2020, during

   their regularly scheduled Friday meeting and was told Defendant had been “too busy with

   accountants that week to send it out”, and after which time Defendant provided no further

   update, the contract, or rescission).




                                            Page 13 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 14 of 19




       79.       In the alternative, Plaintiff proposed an altered job title and description and salary

   that would account for Defendant’s material revision of Plaintiff’s terms and conditions of

   employment.

       80.       Simultaneously Defendant, through employees Mr. and Mrs. Garman, increased

   scrutiny and criticism of Plaintiff’s work.

       81.        Defendant refused to provide an employment contract in conformity with the

   written offer, citing Plaintiff’s work had “dwindled.”

       82.        Defendant refused to negotiate or redefine roles and informed Plaintiff he was

   restricting her access to certain corporate accounts, and offered Plaintiff August 26th off.

       83.       Three days after her initial, written complaint, alleging discrimination, unequal pay,

   retaliation, and a hostile work environment to Defendant, on August 27, 2020, Defendant

   terminated Plaintiff, removing Ms. Kinney and naming Patrick Garman CEO, by corporate

   resolution.

       84.       Upon information and belief, Defendant continues to retaliate against Plaintiff by

   contacting Plaintiff’s friends, legal clients, mutual friends and business associates, alleging poor

   performance and making other disparaging remarks that injure Plaintiff’s professional

   reputation and may preclude Plaintiff from securing employment.

       85.       In opposing the discriminatory behavior, Plaintiff had a good faith, reasonable

   belief that she had been or was being subjected to unlawful discrimination on the basis of

   gender.

       86.       Plaintiff’s actions are causally connected to her protected activity.

       87.       As a proximate result of the Defendant’s unlawful retaliation, through its employees

   and/or agents, Plaintiff has suffered damages including but not limited and was deprived of



                                              Page 14 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 15 of 19




   job-related economic benefits, all in amounts to be established at trial, ​but in no event less than

   One Hundred Thousand Dollars ($100,000.00) ​including loss of earnings, emotional distress,

   dignitary injury, and other injuries as a direct result of Defendant’s violations of the EPA.

                                          COUNT III
                                     BREACH OF CONTRACT

       88.     Pursuant to 28 USC 1367(a), this Court has supplemental jurisdiction over all state

   claims which arise out of a common nucleus of operative fact with a substantial federal claim.

   See Geter v. Galardi S. Enterprises, Inc., 43 F. Supp. 3d 1322, 1329 (S.D. Fla. 2014) (quoting

   Lucero v. Trosch, 121 F.3d 591, 597 (11th Cir.1997)).

       89.     Plaintiff adopts and incorporates by reference the allegations in paragraphs 1 to 87

   of this Complaint.

       90.     Defendant knew Plaintiff was interviewing elsewhere and did not want her to leave.

       91.     Defendant assigned a junior developer, with no Elementor experience, to learn to

   work with the program by getting a minimum viable product up on Plaintiff’s website, prior to

   CEO negotiations, in February 2020.

       92.     Defendant’s work had errors and Plaintiff’s website still required significant work

   in order to be competitive in the legal forms delivery space, when the parties were negotiating

   Plaintiff’s CEO compensation.

       93.     Plaintiff had phase 1 of the project scoped by another agency and the quote was

   $25,000.00 (not including Patrick Garman’s expertise Defendant’s custom software solution for

   form delivery) and was shared with the Defendant in February, prior to CEO compensation

   negotiations.

       94.     Plaintiff believed Defendant, specifically, Patrick Garman, had the skills, expertise,

   and interest to develop Plaintiff’s project.

                                              Page 15 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 16 of 19




       95.     The promise of web development as compensation was extremely valuable to

   Plaintiff and the reason she was induced to accept a reduced base salary.

       96.     Prior to assuming the role of CEO, the Plaintiff and Defendant agreed to the title

   and compensation: 1) $130,000.00 base salary, 2) architecting and completing Plaintiff’s

   eCommerce website, and 3) a performance bonus.

       97.     A major hosting company had expressed interest in partnering with Plaintiff’s

   website, upon its completion.

       98.     Plaintiff began winding down her law practice in March, amidst a global pandemic,

   in reliance on the agreed CEO compensation.

       99.     Over the first 90 days Plaintiff performed; improving company culture, completing

   the corporate rebrand, increasing website sales leads, negotiating and implementing a new

   hiring platform, completing and publishing the employee handbook, set up sales pipeline, so

   much so that Defendant expanded her role on June 30, 2020, to include managing the Director

   of Engineering and Project Management.

       100.    Defendant failed to perform. While CTO, Patrick Garman, expressed his views on

   why Gravity Forms should not be installed, and expressed wanting to build a custom solution,

   no actual time was invested architecting a solution or actually performing any meaningful

   development or project management work on Plaintiff’s website.

       101.    The same error existed, after Plaintiff was terminated by Defendant, on September

   14, 2020.

       102.    Understanding there would be no way to compel Defendant’s performance or

   quality for web development as compensation, Plaintiff attempted to negotiate fair




                                            Page 16 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 17 of 19




   compensation with Defendant, asking for back pay, for her first 90 days where she received a

   reduced salary and no web development and no performance bonus.

       103.    Defendant’s written offer stated the average salary for a CEO of a similar sized and

   aged company (not including education or experience) was $157,000.00 or $27,000.00 higher

   than Defendant paid Plaintiff, but Defendant refused to pay back pay, and said the salary

   increase would start when the employment contract was signed.

       104.    Plaintiff continued to rely on Defendant’s words and actions, to her detriment.

       105.    On August 14, 2020, Patrick Garman stated: “he had been too busy with

   accountants that week” when Plaintiff asked for a status update on the employment contract.

       106.    Plaintiff continued to perform, and it was only after Plaintiff’s written demand for

   an employment contract on August 24, 2020 that Defendant stated its intention to not provide

   one when Mr. Garman stated he was not “willing to extend the offer at that time.”

       107.    Upon reason and belief, Defendant never, at any time, started the process of

   drafting an employment contract consistent with its stated intention and intimations to the

   contrary, pursuant to either the terms of the Parties initial agreement or Defendant’s August 3,

   2020 written offer.

       108.    Defendant’s actions and inactions have damaged Plaintiff in an amount to be

   determined at trial, ​but in no event less than ​One Hundred Thousand ($100,000.00) Dollars,

   plus interest and costs.

                                      PRAYER FOR RELIEF

         WHEREFORE​, Plaintiff requests that this Honorable Court enter judgment as follows:

         a.      On Count I, enter declaratory judgment pursuant to 28 U.S.C. § 2201(a) that
         Defendant violated 29 U.S.C. §§ 206(d), 215(a)(2) when it discriminated against Plaintiff
         by paying her a base salary less than the base salary it pays male employees for a job that
         require substantially equal skill, effort, and responsibility, and are performed under
         similar working conditions;

                                            Page 17 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 18 of 19




         b.    On Count I, enter declaratory judgment pursuant to 28 U.S.C. § 2201(a) that
         Defendant’s violation of 29 U.S.C. §§ 206(d), 215(a)(2) was willful.

         c.      On Count I, enter declaratory judgment pursuant to 28 U.S.C. § 2201(a) that the
         Defendant’s acts or omissions giving rise to its violation of 29 U.S.C. §§ 206(d),
         215(a)(2) were not in good faith nor did Defendant have reasonable grounds for believing
         that its acts or omissions were not a violation of the EPA/ Fair Labor Standards Act of
         1938 (FLSA), as amended, 29 U.S.C. 201 ​et seq;​

         d.      On Count I, grant judgment requiring Defendant to pay Plaintiff back pay, and
         interest (from the date this action was filed) and an equal amount as liquidated damages,
         pursuant to 29 U.S.C. § 216 for its violation of 29 U.S.C. §§ 206(d), 215(a)(2);

         e.      On Counts I and/or II, issue a permanent injunction, pursuant to 29 U.S.C. § 217,
         prohibiting Defendant, its board members, council members, administrators, officers,
         agents, servants, employees, attorneys, and all persons in active concert or participation
         with them, from paying women less than men for jobs that require substantially equal
         skill, effort, and responsibility, and are performed under similar working conditions in
         violation of 29 U.S.C. §§ 206(d), 215(a)(2);

         f.      On Counts I and/or II, issue a permanent injunction, pursuant to 29 U.S.C. § 217,
         prohibiting Defendant, its board members, council members, administrators, officers,
         agents, servants, employees, attorneys, and all persons in active concert or participation
         with them, from continuing to retaliate against Plaintiff and disparaging violation of 29
         U.S.C. §§ 206(d), 215(a)(2);

         g. On Counts II and/or III, grant compensatory, nominal, punitive, and such other and
         further relief as this Court deems necessary and proper in the public interest; and;

         h. As to all Counts, award Plaintiff reasonable attorney’s fees, expert fees, and costs.


                                       JURY TRIAL DEMAND

         Plaintiff requests a trial by jury on all issues so triable.

  Dated: October 14th , 2020.                                     Respectfully Submitted,

                                                                  /s/ Rian Kinney_​ ________
                                                                  Rian Kinney, Esq.
                                                                  Florida Bar No. 74370
                                                                  E-mail: ​rian@kinneyfirm.com
                                                                  Pro Se, Attorney for Plaintiff
                                                                  29A South Federal Highway
                                                                  Dania Beach, FL 33004
                                                                  Telephone: (954) 599-5245

                                              Page 18 of 19
Case 0:20-cv-62094-RAR Document 1 Entered on FLSD Docket 10/14/2020 Page 19 of 19




                                        CERTIFICATE OF SERVICE


         I hereby certify that on October 14, 2020 I electronically filed the foregoing with the

  Clerk of Court by using the CM/ECF system and a true and correct copy of the foregoing was

  served on all parties of record on the Service List below.




                                                               /s/ Rian Kinney_​ _______________
                                                               Rian Kinney, Esq.



                                              SERVICE LIST


  Mindsize, LLC
  LegalInc Corporate Services Inc.
  651 N Broad St Suite 206
  Middletown, De 19709
  (512) 886-0880
  Contact@mindsize.me




                                            Page 19 of 19
